Exhibit 10.2

RETENTION AGREEMENT

This RETENTION AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of December, 2012 (the “Effective Date”) by and between BioMimetic
Therapeutics, Inc. (including its successors, the “Company”) and Larry Bullock
(the “Executive” and, with the Company, the “Parties”).

WHEREAS, the Company has entered into a merger agreement dated November 19, 2012
by and among Wright Medical Group, Inc., a Delaware corporation (the “Parent”),
Achilles Merger Subsidiary, Inc., a Delaware corporation and a direct wholly
owned subsidiary of the Parent, Achilles Acquisition Subsidiary, LLC, a Delaware
limited liability company and a direct wholly owned subsidiary of Parent, and
the Company (as amended from time to time, the “Merger Agreement”); and

WHEREAS, the Company desires to retain the Executive in the Executive’s current
position and the Executive desires to remain so employed from the Effective Date
through and for a limited period following the Closing (as such term is defined
in the Merger Agreement); and

WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions under which the Executive will be eligible to receive certain
payments in consideration of his continued employment with the Company through
and following the Closing.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Parties hereby agree as follows:

1. Transition Assistance Award. If the Executive remains continuously employed
by the Company from the date hereof through the Closing Date (as such term is
defined in the Merger Agreement), the Executive will be entitled to receive an
amount equal to $40,000 payable in a single lump sum within 10 business days
following the Closing Date.

2. Severance Enhancement. If the Executive remains continuously employed by the
Company from the date hereof through the two-month anniversary of the Closing
Date, the Executive’s entitlement to severance under the Executive’s Employment
Agreement with the Company dated as of July 17, 2012 will be enhanced by the
addition of four months of salary continuation payments commencing the month
following the last month of salary continuation payments payable under that
Employment Agreement, such additional salary continuation payments to be paid in
accordance with the Company’s normal and customary payroll practices at the rate
of the Executive’s annual base salary as in effect on the two-month anniversary
of the Closing Date.

3. Payment of 2012 Bonus. The Executive will be paid his bonus for the 2012
fiscal year in the amount of $46,510 not later than December 31, 2012, subject
to and conditioned upon the Executive remaining continuously employed by the
Company from the date hereof through the date of payment.



--------------------------------------------------------------------------------

4. Payment of Accrued Vacation. On the Closing Date, the Executive will be paid
an amount in a single lump sum equal to his accrued but unused vacation as of
the Closing Date, subject to and conditioned upon the Executive remaining
continuously employed by the Company from the date hereof through the Closing
Date.

5. Assumption of Options. Options to purchase shares of common stock of the
Company held by the Executive having an exercise price less than $13.00 that are
outstanding and unexercised as of the Closing will be assumed by the Parent in
accordance with the terms of the Merger Agreement.

6. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

7. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with, or merge into, any other Person or transfer
all or substantially all of its properties, stock, or assets to any other
Person. For purposes of this Section 7, the term “Person” means an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization and includes all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by management authority, equity interest, contract, debt or
other financing. This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

8. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

9. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

10. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service for next
day or next business day delivery or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the Company or, in the case of the Company,
at its principal place of business, attention of the board of directors, or to
such other address as either Party may specify by notice to the other actually
received.

 

-2-



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter herein and supersedes and
terminates all prior communications, agreements and understandings, written or
oral, including any employment agreement, with respect to any payments payable
pursuant to Sections 1, 2, 3 and 4 of this Agreement.

12. No Contract of Employment. This agreement is not intended to and does not
confer on the Executive or otherwise give rise to any right to continue in
employment with the Company for any definite period of time or in any particular
position.

13. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company’s board of directors.

14. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

16. Governing Law. This contract shall be construed and enforced under, and be
governed in all respects by the laws of, the State of Delaware, without regard
to the conflict of laws principles thereof.

[The remainder of this page has been left blank intentionally.]

 

-3-



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the Executive and the Company, by its duly
authorized representative, have executed this Agreement, as a sealed instrument
as of the Effective Date.

 

THE EXECUTIVE     BIOMIMETIC THERAPEUTICS, INC.

/s/ Larry Bullock

   

/s/ Samuel E. Lynch

Larry Bullock     By:   Samuel E. Lynch     Title:   President and Chief
Executive Officer

 

[Retention Agreement Signature Page]